Case 1:19-cv-04074-VEC Document 207-1 Filed 05/28/21 Page 1 of 21




           EXHIBIT A
 Case1:19-cv-04074-VEC
Case  1:19-cv-04074-VEC Document
                         Document207-1
                                  88-2 Filed 05/28/21
                                             02/03/20 Page 2
                                                           1 of 21
                                                                3




                  EXHIBIT 1
       Case1:19-cv-04074-VEC
      Case  1:19-cv-04074-VEC Document
                               Document207-1
                                        88-2 Filed 05/28/21
                                                   02/03/20 Page 3
                                                                 2 of 21
                                                                      3


From:          John A. Carriel
To:            press@onecoin.eu; office@onecoin.eu; press@onelife.eu; info@onelife.eu; office@oneworldfoundation.eu
Cc:            Donald J. Enright; Elizabeth K. Tripodi; Adam M. Apton; Zachary Ness; David Silver; Jason Miller
Subject:       SERVICE OF SUMMONS AND COMPLAINT (Onecoin LTD): Donald Berdeaux, et al, v. Onecoin LTD, et al, 19-cv-
               04074-VEC (SDNY)
Date:          Monday, February 3, 2020 2:51:00 PM
Attachments:   Berdeaux v. OneCoin OneCoin Ltd Summons.pdf
               Berdeaux v. OneCoin Amended Complaint.pdf
               Berdeaux v. OneCoin Order Permitting Alternative Service.pdf



PLEASE TAKE NOTICE that Plaintiffs Donald Berdeaux and Christine
Grablis have filed the attached First Amended Complaint in the United
States District Court for the Southern District of New York and have
named OneCoin Ltd as a Defendant (the “Complaint”). The Court has
authorized electronic service of the attached Complaint and Summons.

Attached hereto are the following documents:

       Summons as to defendant OneCoin LTD;

       Complaint; and

       January 24, 2020 Order of the Court permitting alternative service.

Sincerely,

John A. Carriel, Esq.
Associate
LEVI&KORSINSKY LLP
1101 30th Street, NW
Suite 115
Washington, DC 20007
202.524.4290 (office)
202.774.5793 (office direct)
202.333.2121 (facsimile)
jcarriel@zlk.com | www.zlk.com

Admitted in DC. Not admitted in NY, CT or CA. CONFIDENTIALITY NOTICE: This
email message contains information belonging to the law firm of Levi & Korsinsky,
LLP, which may be privileged, confidential and/or protected from disclosure. The
information is intended only for the use of the individual or entity named above. If you
think you have received this message in error, please email the sender. If you are not
the intended recipient, any dissemination, distribution or copying is strictly prohibited.
This email is not intended to create an attorney-client relationship between you and
Levi & Korsinsky, LLP. If you communicate with us in connection with a matter for
      Case1:19-cv-04074-VEC
     Case  1:19-cv-04074-VEC Document
                              Document207-1
                                       88-2 Filed 05/28/21
                                                  02/03/20 Page 4
                                                                3 of 21
                                                                     3


which we do not already represent you, your communication may not be treated as
privileged or confidential. In some jurisdictions this email may be considered
advertising. Prior results do not guarantee similar outcomes.
 Case1:19-cv-04074-VEC
Case  1:19-cv-04074-VEC Document
                         Document207-1
                                  88-7 Filed 05/28/21
                                             02/03/20 Page 5
                                                           1 of 21
                                                                3




                  EXHIBIT
       Case1:19-cv-04074-VEC
      Case  1:19-cv-04074-VEC Document
                               Document207-1
                                        88-7 Filed 05/28/21
                                                   02/03/20 Page 6
                                                                 2 of 21
                                                                      3


From:          John A. Carriel
To:            ruja@onecoin.eu
Cc:            Donald J. Enright; Elizabeth K. Tripodi; Adam M. Apton; Zachary Ness; David Silver; Jason Miller
Subject:       SERVICE OF SUMMONS AND COMPLAINT (Ruja Ignatova): Donald Berdeaux, et al, v. Onecoin LTD, et al, 19-cv-
               04074-VEC (SDNY)
Date:          Monday, February 3, 2020 2:51:00 PM
Attachments:   Berdeaux v. OneCoin Ruja Ignatova Summons.pdf
               Berdeaux v. OneCoin Amended Complaint.pdf
               Berdeaux v. OneCoin Order Permitting Alternative Service.pdf



PLEASE TAKE NOTICE that Plaintiffs Donald Berdeaux and Christine
Grablis have filed the attached First Amended Complaint in the United
States District Court for the Southern District of New York and have
named Ruja Ignatova as a Defendant (the “Complaint”). The Court has
authorized electronic service of the attached Complaint and Summons.

Attached hereto are the following
documents:

       Summons as to defendant Ruja Ignatova;

       Complaint; and

       January 24, 2020 Order of the Court permitting alternative service.

Sincerely,

John A. Carriel, Esq.
Associate
LEVI&KORSINSKY LLP
1101 30th Street, NW
Suite 115
Washington, DC 20007
202.524.4290 (office)
202.774.5793 (office direct)
202.333.2121 (facsimile)
jcarriel@zlk.com | www.zlk.com

Admitted in DC. Not admitted in NY, CT or CA. CONFIDENTIALITY NOTICE: This
email message contains information belonging to the law firm of Levi & Korsinsky,
LLP, which may be privileged, confidential and/or protected from disclosure. The
information is intended only for the use of the individual or entity named above. If you
think you have received this message in error, please email the sender. If you are not
the intended recipient, any dissemination, distribution or copying is strictly prohibited.
This email is not intended to create an attorney-client relationship between you and
      Case1:19-cv-04074-VEC
     Case  1:19-cv-04074-VEC Document
                              Document207-1
                                       88-7 Filed 05/28/21
                                                  02/03/20 Page 7
                                                                3 of 21
                                                                     3


Levi & Korsinsky, LLP. If you communicate with us in connection with a matter for
which we do not already represent you, your communication may not be treated as
privileged or confidential. In some jurisdictions this email may be considered
advertising. Prior results do not guarantee similar outcomes.
Case 1:19-cv-04074-VEC Document 207-1 Filed 05/28/21 Page 8 of 21




            EXHIBIT B
      Case1:19-cv-04074-VEC
     Case   1:19-cv-04074-VEC Document
                               Document207-1
                                        144 Filed
                                             Filed 11/16/20
                                                   05/28/21 Page
                                                            Page 19 of
                                                                    of 321




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF NEW YORK

DONALD BERDEAUX and CHRISTINE
GRABLIS, individually and on behalf of all
others similarly situated,

                             Plaintiff,            C.A. No 1:19-cv-04074-VEC
v.
                                                   Hon. Valerie E. Caproni
ONECOIN LTD.; RUJA IGNATOVA;
SEBASTIAN GREENWOOD; MARK                          CLASS ACTION
SCOTT; DAVID PIKE; NICOLE J.
HUESMANN; GILBERT ARMENTA; and
THE BANK OF NEW YORK MELLON,

                             Defendants.

  AFFIDAVIT AND DECLARATION OF DONALD J. ENRIGHT ATTESTING TO
  SUCCESSFUL SERVICE OF PROCESS ON DEFENDANT GILBERT ARMENTA




                                             -1-
        Case
      Case   1:19-cv-04074-VECDocument
           1:19-cv-04074-VEC   Document  144 Filed
                                       207-1 Filed 05/28/21
                                                   11/16/20 Page
                                                            Page 10
                                                                 2 ofof321




       I, Donald J. Enright, hereby declare as follows:

       1.      I am a partner with the Law Firm of Levi & Korsinsky, LLP, Lead Counsel for

Lead Plaintiff Donald Berdeaux and Plaintiff Christine Grablis (together, “Plaintiffs”) in the above

captioned Action (the “Action”). I am admitted pro hac vice in this matter. [ECF No. 101]. This

declaration is based on my own personal knowledge, the facts contained in relevant documents as

noted below, and Levi & Korsinsky’s records of the matters stated herein. If called upon, I could

and would competently testify thereto.

       2.      I respectfully submit this declaration to note completed service of process on

Defendant Gilbert Armenta of his Summons (the “Summons,” ECF No. 130) and the Second

Amended Complaint (ECF No. 125) (the “SAC,” and together with the Summons, the “Service

Documents”) on November 2, 2020.

       3.      On October 26, 2020, Plaintiffs filed a letter apprising the Court of their efforts to

serve Defendants Sebastian Greenwood and Gilbert Armenta (the “Letter”). [ECF No. 141].

Plaintiffs served the Letter on the Defendants Greenwood and Armenta by mail, and on counsel

for Defendants Greenwood and Armenta by mail and email. The counsel for Defendants

Greenwood and Armenta served are their counsel in their respective related criminal actions, USA

v. Scott, Case No. 1:17-cr-630 and USA v. Armenta, Case No. 1:17-cr-556.

       4.      On Saturday, October 31, 2020, Counsel for Defendant Gilbert Armenta in his

related criminal action, Marc Weinstein of Hughes Hubbard & Reed LLP, emailed Plaintiffs

advising that Defendant Gilbert Armenta had authorized Mr. Weinstein to accept service of

process by email on his behalf. On Monday, November 2, 2020, Plaintiffs emailed the Service

Documents to Mr. Weinstein as requested, thereby effectuating service of process on Defendant




                                                -1-
        Case
      Case   1:19-cv-04074-VECDocument
           1:19-cv-04074-VEC   Document  144 Filed
                                       207-1 Filed 05/28/21
                                                   11/16/20 Page
                                                            Page 11
                                                                 3 ofof321




Gilbert Armenta. On November 3, 2020, Mr. Weinstein acknowledged receipt of the Service

Documents. A true and accurate copy of these emails is attached hereto as Exhibit A.

       I hereby affirm and attest, under penalty of perjury of the laws of the United States of

America, that the foregoing is true and correct this sixteenth day of November, 2020.

                                                    /s/ Donald J. Enright
                                                    Donald J. Enright




                                              -2-
 Case1:19-cv-04074-VEC
Case  1:19-cv-04074-VEC Document
                         Document207-1
                                  144-1 Filed
                                         Filed05/28/21
                                               11/16/20 Page
                                                         Page12
                                                              1 of 3
                                                                   21




                   EXHIBIT A
              Case1:19-cv-04074-VEC
             Case  1:19-cv-04074-VEC Document
                                      Document207-1
                                               144-1 Filed
                                                      Filed05/28/21
                                                            11/16/20 Page
                                                                      Page13
                                                                           2 of 3
                                                                                21
                                                     Thursday, November 12, 2020 at 12:54:00 PM Eastern Standard Time

Subject: [External]RE: [External]Gilbert Armenta
Date: Tuesday, November 3, 2020 at 4:36:10 PM Eastern Standard Time
From: Weinstein, Marc A.
To:      Zack Ness
CC:      Donald J. Enright, Adam M Apton, John Carriel, Jason Miller, David Silver

Thanks Zack.


Marc A. Weinstein | Partner
        ​




Chair, White Collar Defense

Hughes Hubbard & Reed LLP
One Battery Park Plaza, 17th floor | New York | NY 10004-1482
Office +1 (212) 837-6460 | Cell +1 (646) 537-5750 | Fax +1 (212) 299-6460
marc.weinstein@hugheshubbard.com


​This message contains confidential information and is intended only for the individual named. If you are not the named addressee you
 should not disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by
 mistake and delete this e-mail from your system. E-mail transmission cannot be guaranteed to be secure or error-free as information
 could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The sender therefore does not accept
 liability for any errors or omissions in the contents of this message, which arise as a result of e-mail transmission. If verification is
 required please request a hard-copy version.


From: Zack Ness <zness@zlk.com>
Sent: Monday, November 2, 2020 9:20 AM
To: Weinstein, Marc A. <marc.weinstein@hugheshubbard.com>
Cc: Donald J. Enright <denright@zlk.com>; Adam M Apton <aapton@zlk.com>; John Carriel
<JCarriel@zelle.com>; Jason Miller <jmiller@silvermillerlaw.com>; David Silver <dsilver@silvermillerlaw.com>
Subject: Re: [External]Gilbert Armenta


CAUTION: This email was sent by someone outside of the Firm.



Marc,

Thank you for your response. Please see the aYached Summons as to Mr. Armenta as well as the Second
Amended Complaint for service of process.

Best,

Zack Ness




                                                                                                                                     Page 1 of 2
                Case1:19-cv-04074-VEC
               Case  1:19-cv-04074-VEC Document
                                        Document207-1
                                                 144-1 Filed
                                                        Filed05/28/21
                                                              11/16/20 Page
                                                                        Page14
                                                                             3 of 3
                                                                                  21



--
Zachary B. Ness
Associate
LEVI&KORSINSKY LLP
1101 30th Street, NW
Washington, DC 20007
Tel.: (202) 524-4290
Dir.: (973) 842-1194
Fax: (212) 363-7171
zness@zlk.com | www.zlk.com

AdmiYed in DC. This email message contains informacon belonging to the law ﬁrm of Levi & Korsinsky LLP, which may be privileged, conﬁdencal and/or protected
from disclosure. The informacon is intended only for the use of the individual or encty named above. If you think you have received this message in error, please
email the sender. If you are not the intended recipient, any disseminacon, distribucon or copying is strictly prohibited. This email is not intended to create an
aYorney-client relaconship between you and Levi & Korsinsky LLP. If you communicate with us in conneccon with a maYer for which we do not already represent
you, your communicacon may not be treated as privileged or conﬁdencal. In some jurisdiccons this email may be considered advercsing. Prior results do not
guarantee similar outcomes.




From: "Weinstein, Marc A." <marc.weinstein@hugheshubbard.com>
Date: Saturday, October 31, 2020 at 10:23 AM
To: Zack Ness <zness@zlk.com>
Subject: [External]Gilbert Armenta

Zach:

Although my ﬁrm does not represent Mr. Armenta in conneccon with your class accon suit, he has
authorized me to accept service of the complaint by email on his behalf.

Regards,
Marc

Marc A. Weinstein | Partner
       ​




Chair, White Collar Defense

Hughes Hubbard & Reed LLP
One Battery Park Plaza, 17th floor | New York | NY 10004‑1482
Office +1 (212) 837-6460 | Cell +1 (646) 537-5750 | Fax +1 (212) 299-6460
marc.weinstein@hugheshubbard.com


​This message contains confidential information and is intended only for the individual named. If you are not the named addressee you
 should not disseminate, distribute or copy this e-mail. Please notify the sender immediately by e-mail if you have received this e-mail by
 mistake and delete this e-mail from your system. E-mail transmission cannot be guaranteed to be secure or error-free as information
 could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The sender therefore does not accept
 liability for any errors or omissions in the contents of this message, which arise as a result of e-mail transmission. If verification is
 required please request a hard-copy version.




                                                                                                                                                             Page 2 of 2
Case 1:19-cv-04074-VEC Document 207-1 Filed 05/28/21 Page 15 of 21




            EXHIBIT C
         Case
       Case   1:19-cv-04074-VECDocument
            1:19-cv-04074-VEC   Document  199 Filed
                                        207-1 Filed 05/28/21
                                                    05/17/21 Page
                                                             Page 16
                                                                  1 ofof221




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

DONALD BERDEAUX and CHRISTINE
GRABLIS, individually and on behalf of all
others similarly situated,

                                 Plaintiff,
                                                       C.A. No 1:19-cv-04074-VEC
  v.
                                                       CLERK'S CERTIFICATE
  ONECOIN LTD.; RUJA IGNATOVA;                         OF DEFAULT AGAINST ONECOIN
  SEBASTIAN GREENWOOD; MARK                            LTD.
  SCOTT; DAVID PIKE; NICOLE J.
  HUESMANN; GILBERT ARMENTA; and
  THE BANK OF NEW YORK MELLON,

                                 Defendants.

       I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on May 7, 2019 with the filing of

a summons and complaint. On August 2, 2019, an Amended Complaint was filed, Doc. # 40. On

December 3, 2019, Plaintiffs filed a motion for service by publication against Defendant OneCoin.

On January 24, 2020, this Court granted Plaintiffs’ motion for service by publication as to

Defendant OneCoin. On February 3, 2020, Plaintiffs filed a status update with this Court noting

that Plaintiffs had successfully served Defendant OneCoin with their summonses and the First

Amended Complaint, Doc. # 88. On September 25, 2020, a Second Amended Complaint was filed,

Doc. # 125. On April 26, 2021, the Court entered an Order stating that “service of the SAC on

Defendants OneCoin Ltd. And Ruja Ignatov is not necessary under Federal Rule of Civil Procedure

5(a)(2)”, and directed Plaintiffs to seek certificates of default against OneCoin Ltd.

       I further certify that the docket entries indicate that the defendant(s) has not filed an answer

or otherwise moved with respect to the complaint or amended complaint herein. The default of

defendant OneCoin Ltd. is hereby noted.


                                                 -1-
       Case
     Case   1:19-cv-04074-VECDocument
          1:19-cv-04074-VEC   Document  199 Filed
                                      207-1 Filed 05/28/21
                                                  05/17/21 Page
                                                           Page 17
                                                                2 ofof221




Dated: New York, New York                       RUBY J. KRAJICK
    May 17, 2021
___________________                             Clerk of Court




                                                By:__
                                                   ____________
                                                   __         ____
                                                              __ _ ___________
                                                By:_________________________
                                                   Deputy Clerk
                                                              k




                                     -2-
        Case
      Case   1:19-cv-04074-VECDocument
           1:19-cv-04074-VEC   Document  200 Filed
                                       207-1 Filed 05/28/21
                                                   05/17/21 Page
                                                            Page 18
                                                                 1 ofof221




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

DONALD BERDEAUX and CHRISTINE
GRABLIS, individually and on behalf of all
others similarly situated,

                                Plaintiff,
                                                     C.A. No 1:19-cv-04074-VEC
 v.
                                                     CLERK'S CERTIFICATE
 ONECOIN LTD.; RUJA IGNATOVA;                        OF DEFAULT AGAINST RU A
 SEBASTIAN GREENWOOD; MARK                           IGNATO A
 SCOTT; DAVID PIKE; NICOLE J.
 HUESMANN; GILBERT ARMENTA; and
 THE BANK OF NEW YORK MELLON,

                                Defendants.

       I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on May 7, 2019 with the filing of

a summons and complaint. On August 2, 2019, an Amended Complaint was filed, Doc. # 40. On

December 3, 2019, Plaintiffs filed a motion for service by publication against Defendant Ruja

Ignatova. On January 24, 2020, this Court granted Plaintiffs’ motion for service by publication as

to Defendant Ruja Ignatova. On February 3, 2020, Plaintiffs filed a status update with this Court

noting that Plaintiffs had successfully served Defendant Ruja Ignatova with their summonses and

the First Amended Complaint, Doc. # 88. On September 25, 2020, a Second Amended Complaint

was filed, Doc. # 125. On April 26, 2021, the Court entered an Order stating that “service of the

SAC on Defendants OneCoin Ltd. and Ruja Ignatov is not necessary under Federal Rule of Civil

Procedure 5(a)(2)”, and directed Plaintiffs to seek certificates of default against defendant Ruja

Ignatov, Doc. # 125.




                                               -1-
        Case
      Case   1:19-cv-04074-VECDocument
           1:19-cv-04074-VEC   Document  200 Filed
                                       207-1 Filed 05/28/21
                                                   05/17/21 Page
                                                            Page 19
                                                                 2 ofof221




       I further certify that the docket entries indicate that the defendant(s) has not filed an answer

or otherwise moved with respect to the complaint or amended complaint herein. The default of the

defendant Ruja Ignatova is hereby noted.



Dated: New York, New York                                     RUBY J. KRAJICK
       May 17, 2021
___________________                                           Clerk of Court




                                                               By:__
                                                                  ____________
                                                                  __         ____
                                                                             __ _ ___________
                                                               By:_________________________
                                                                  Deputy Clerk
                                                                             k




                                                -2-
        Case
      Case   1:19-cv-04074-VECDocument
           1:19-cv-04074-VEC   Document  201 Filed
                                       207-1 Filed 05/28/21
                                                   05/17/21 Page
                                                            Page 20
                                                                 1 ofof221




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

DONALD BERDEAUX and CHRISTINE
GRABLIS, individually and on behalf of all
others similarly situated,

                                 Plaintiff,
                                                       C.A. No 1:19-cv-04074-VEC
 v.
                                                       CLERK'S CERTIFICATE
 ONECOIN LTD.; RUJA IGNATOVA;                          OF DEFAULT AGAINST GIL ERT
 SEBASTIAN GREENWOOD; MARK                             AR ENTA
 SCOTT; DAVID PIKE; NICOLE J.
 HUESMANN; GILBERT ARMENTA; and
 THE BANK OF NEW YORK MELLON,

                                 Defendants.

       I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern District

of New York, do hereby certify that this action was commenced on May 7, 2019 with the filing of

a summons and complaint. On August 2, 2019, an Amended Complaint was filed, Doc. # 40. On

December 3, 2019, Plaintiffs filed a motion for service by publication against Defendants Ruja

Ignatova and OneCoin Ltd. On January 24, 2020, this Court granted Plaintiffs’ motion for service

by publication as to Defendants Ignatova and Onecoin Ltd. On February 3, 2020, Plaintiffs filed a

status update with this Court noting that Plaintiffs had successfully served Defendants OneCoin

and Ignatova with their summonses and the First Amended Complaint, Doc. # 88. On September

25, 2020, a Second Amended Complaint was filed, Doc. # 125. A copy of the summons and second

amended complaint was served on defendant Gilbert Armenta, through his counsel, on November 3,

2020, and proof of service was filed on November 16, 2020, Doc. # 144.

       I further certify that the docket entries indicate that the defendant(s) has not filed an answer

or otherwise moved with respect to the complaint or amended complaint herein. The default of

defendant Gilbert Armenta is hereby noted.


                                                 -1-
       Case
     Case   1:19-cv-04074-VECDocument
          1:19-cv-04074-VEC   Document  201 Filed
                                      207-1 Filed 05/28/21
                                                  05/17/21 Page
                                                           Page 21
                                                                2 ofof221




Dated: New York, New York                       RUBY J. KRAJICK
___________________
       May 17, 2021                             Clerk of Court




                                                By::__________________________
                                                By:_________________________
                                                    Deputy Clerk
                                                              rk
                                                              rk




                                     -2-
